DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/24/22, with respect to claims 1-12, 21-28 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments; however, a notice of allowance has not been issued due to the current 112(b) rejection pertaining to antecedent basis issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 10, the following limitations lack proper antecedent basis, since they have not been previously introduced:
The limitation “the other end is arranged on the first metal layer” is interpreted to mean “another end is arranged on the first metal layer”
The limitation “the other end is arranged on the second metal layer” is interpreted to mean “another end is arranged on the second metal layer”
The limitation “the respective groove” is interpreted to mean “a respective groove”

The limitation “the position of each photo spacer disposed in the display area” is interpreted to mean “a position of each photo spacer disposed in the display area”.
The limitation “the respective opposite second metal layer” is interpreted to mean “a respective opposite second metal layer”
The limitation “the portion of the display panel” is interpreted to mean “a portion of the display panel”
The limitation “the position of each photo spacer in the peripheral area” is interpreted to mean “a position of each photo spacer in the peripheral area”.

Claims 2-8, 11-12, and 21-28 are rejected by virtue of their dependence on the rejected claims.

Allowable Subject Matter
Claims 1-12, 21-28 would be allowable if rewritten to overcome the current 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 9, and 10 the prior art of record does not teach or suggest a display panel comprising a first substrate comprising a plurality of grooves; a second substrate comprising a first metal layer; a plurality of photo spacers arranged between the first substrate and the second substrate; a display area, where a color photoresist layer and a liquid crystal layer are arranged; and a peripheral area, the plurality of grooves being disposed in the peripheral area, wherein on end of each photo spacer disposed in the display area is arranged on the first substrate and another end is arranged on the first metal layer; a second metal layer is arranged on the first metal layer in the peripheral area; where one end of each photo spacer disposed in the peripheral area is arranged in a respective groove, and another end is arranged on the second metal layer, wherein a depth of the groove is smaller than a doubled thickness of the second metal layer; wherein a portion of the first substrate corresponding to a position of each photo spacer disposed in the display area is not provided with a groove, and wherein a thickness of the portion of the display panel at a position of each photo spacer in the peripheral area is 
The prior art of Moriwaki (US 2015/0131041 A1 of record) discloses a first and second substrate, wherein a first substrate comprises a groove and a second substrate comprises a first and second metal layer, and wherein photo spacers are disposed in a display area and a peripheral area (Moriwaki, Figure 6). However, Moriwaki fails to disclose that the photo spacers disposed in the peripheral area are disposed inside of the groove, wherein the depth of the groove corresponds to a height of the second metal layer such that a thickness of the display panel is uniform. The prior art of Ota (US 2015/0131025 A1 of record) discloses photo spacers in the display area that are arranged on the first substrate, where the other end is disposed on the metal layer (Ota, Figure 4). However, Ota also fails to disclose photo spacers in the peripheral area that are disposed inside of the groove. Ota similarly fails to disclose the specific characteristics of the groove corresponding to the second metal layer and the thickness of the display panel.
Therefore, Claims 1, 9, and 10 would be allowable if the 112(b) rejections were overcome. Claims 2-8, 11-12 and 21-28 would be allowable by virtue of their dependence on the allowed claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871